MEMORANDUM***
Davinder Singh Gill, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his third motion to reopen. We have partial jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
Gill’s third motion to reopen was both numerically barred and time barred, and Gill did not establish that he was eligible for a waiver of either limitation. See 8 C.F.R. § 1003.2(c)(2) (“[ejxcept as provided in paragraph (c)(3) of this section, an alien may file only one motion to reopen removal proceedings ... and that motion must be filed no later than 90 days after the date ... [of] the final administrative decision----”); 8 C.F.R. § 1003.2(c)(3) (setting forth specific waivers of the time and number limitations). Accordingly, the BIA did not abuse its discretion in denying the motion to reopen. See Azanor, 364 F.3d at 1021-22.
To the extent Gill challenges BIA orders denying previous motions to reopen, we lack jurisdiction because Gill failed to file timely separate petitions seeking review of those orders. See Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.